Callahan; J.
I am of the opinion that the plaintiff is a constitutional officer within the provisions of section 9 of article 10 of the State Constitution. The remaining question is whether the fixation of salary by the board of estimate for plaintiff’s position in the budget for 1934 (which was adopted before plaintiff’s election) controls the amount to which the constitutional protection applies. This entails inquiry into the scope of the Laws of 1932 (Ex. Sess.), chapter 637. By express exception contained in section 2 said act did not apply to the salaries or compensation of any “ officer, employee or other person in the following State courts: * * * the Supreme Court within the First Judicial District.” The county clerk of Bronx county, within that county, is clerk of the Supreme Court, First Judicial District. (Const. art. 6, § 21; Olmsted v. Meahl, 219 N. Y. 270.) Plaintiff, as an officer of the Supreme Court, is thus exempted from the provisions of the statute.
Plaintiff’s motion for summary judgment is granted. Settle order.